Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11100062.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10282434.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) are being anticipated by Zhao et al (hereinafter Zhao) US Patent No 9323792.

As per claim 1, Zhao teaches:
A method comprising, by one or more computing systems: receiving, from a client system, a search query; 
identifying a plurality of place-entity nodes matching the search query; 
(Fig. 1, 4 and column 3, lines 6-60 and column 4, lines 6-67 and column 5, lines 1-30 and column 7, lines 25-67)
determining that one or more of the identified place-entity nodes are low-quality place- entity nodes based on the place names of the place-entity nodes having anomalous language characteristics; 
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67, wherein inaccurate landmark data is the low-quality place-entity)
filtering the plurality of identified place-entity nodes to exclude the determined low- quality place-entity nodes; 
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67)
and generating one or more search results corresponding to the plurality of filtered place- entity nodes.
(Fig. 1 and 4 and Column 4, lines 6-17 and column 5, lines 1-21)

As per claim 2, Zhao teaches:
 	The method of Claim 1, further comprising: sending, to the client system, instructions for presenting one or more of the search results responsive to the query. 
 (Fig. 1 and 4 and Column 4, lines 6-17 and column 5, lines 1-21)


As per claim 4, Zhao teaches:
The method of Claim 1, further comprising identifying each of the determined low- quality place-entity nodes as a junk place-entity node.  
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67, wherein inaccurate landmark data is the low-quality/junk place-entity)


As per claim 5, Zhao teaches:
 	The method of Claim 1, further comprising deleting each of the determined low-quality place-entity nodes.  
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67)


Claim 19 is non-transitory storage media corresponding to method claim 1 and it is rejected under the same rational as claim 1.

Claim 20 is a corresponding to method claim 1 and it is rejected under the same rational as claim 1.

 
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Zhao in view of Krugman et al (hereinafter Krugman) US Publication No. 20150308850.

As per claim 3, Zhao does not explicitly teach identifying each of the post-filtered place- entity nodes as a valid place-entity node, however in analogous art of data management, Krugman teaches:
 	identifying each of the post-filtered place- entity nodes as a valid place-entity node.  
(Paragraph [0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zhao and Krugman by incorporating the teaching of Krugman into the method of Zhao. One having ordinary skill in the art would have found it motivated to use the content search of Krugman into the system of Zhao for the purpose of optimizing data categorization.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Zhao in view of Alexandrescu et al (hereinafter Alexandrescu) US Patent No. 8583659.

As per claim 6, Zhao does not explicitly teach identifying the plurality of place-entity nodes matching the search query comprises: identifying the plurality of place-entity nodes in a heterogeneous graph, wherein the heterogenous graph comprises a plurality of place-entity nodes, user nodes, and n-gram nodes, and wherein each place-entity node corresponds to a place-entity associated with a particular geographic location, Alexandrescu teaches:
identifying the plurality of place-entity nodes matching the search query comprises: identifying the plurality of place-entity nodes in a heterogeneous graph, wherein the heterogenous graph comprises a plurality of place-entity nodes, user nodes, and n-gram nodes, and wherein each place-entity node corresponds to a place-entity associated with a particular geographic location.
(Fig. 2, 3A-B and column 1, lines 48-67 and column 2, lines 1-30 and column 3, lines 55-67 and column 4, lines 1-46, wherein the name of the concept/city is n-gran according to the instant specification paragraph [0009])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zhao and Alexandrescu by incorporating the teaching of Alexandrescu into the method of Zhao. One having ordinary skill in the art would have found it motivated to use the content search of Alexandrescu into the system of Zhao for the purpose of capturing relationship/association between plurality of concept.


Claims 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Zhao and Alexandrescu in view of Byrd Jr et al (hereinafter Byrd) US Patent No. 5832480.


As per claim 7, Zhao and Alexandrescu teach:
The method of Claim 6, wherein determining that one or more of the identified place- entity nodes are low-quality place-entity nodes comprises: 
assigning, for each identified place-entity node, an initial quality-score for the place- entity node;  
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67, wherein inaccurate landmark data is the low-quality place-entity)(Zhao) and (Fig. 2, 3A-B and column 1, lines 48-67 and column 2, lines 1-30 and column 3, lines 55-67 and column 4, lines 1-46)( Alexandrescu)
and calculating, for each identified place-entity node, a final quality-score for the identified place-entity node, wherein each final quality-score is calculated by iteratively propagating the initial quality-scores corresponding to the identified place-entity nodes, 
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67, wherein inaccurate landmark data is the low-quality place-entity)(Zhao) and (Fig. 2, 3A-B and column 1, lines 48-67 and column 2, lines 1-30 and column 3, lines 55-67 and column 4, lines 1-46)( Alexandrescu)
respectively, through the place-entity nodes, user nodes, and n-gram nodes of the heterogeneous graph until the quality- scores associated with the place-entity nodes, user nodes, and n-gram nodes reach convergence, wherein the final quality-score for one or more of the identified place-entity nodes quality-score based on the place names of the place-entity nodes having anomalous language characteristics with respect to other place-entity nodes in the heterogeneous graph 
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67, wherein inaccurate landmark data is the low-quality place-entity)(Zhao) and (Fig. 2, 3A-B and column 1, lines 48-67 and column 2, lines 1-30 and column 3, lines 55-67 and column 4, lines 1-46)( Alexandrescu)
Zhao and Alexandrescu do not explicitly teach wherein the final quality-score for one or more of the identified place-entity nodes is below a threshold quality-score based on the place names of the place-entity nodes having anomalous language characteristics with respect to other place-entity, however in analogous art of information management, Byrd teaches:
 	wherein the final quality-score for one or more of the identified place-entity nodes is below a threshold quality-score based on the place names of the place-entity nodes having anomalous language characteristics with respect to other place-entity,
(Fig. 9A-C, 10m 16A-C, 17 and column 4, lines 36-41 Column 8, lines 5-14, column 9, lines 50-57 and column 15, lines 25-38 and column 18, lines and column 26, lines 43-46 wherein the confidence score is quality score)
(Paragraphs [0027], [0054], [0103] and [0117])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zhao and Alexandrescu and Byrd by incorporating the teaching of Byrd into the method of Zhao and Alexandrescu. One having ordinary skill in the art would have found it motivated to use the content search of Byrd into the system of Zhao and Alexandrescu for the purpose of quantifying the determination of improper information.

As per claim 8, Zhao and Alexandrescu and Byrd teach:
The method of Claim 7, filtering the plurality of identified place-entity nodes to exclude the determined low-quality place-entity nodes comprises: 
excluding each place-entity node having a final quality-score below the threshold quality- score.  
(Fig. 2 and Column 4, lines 6-17 and column 7, lines 25-67, wherein inaccurate landmark data is the low-quality place-entity)(Zhao) and (Fig. 9A-C, 10m 16A-C, 17 and column 4, lines 36-41 Column 8, lines 5-14, column 9, lines 50-57 and column 15, lines 25-38 and column 18, lines and column 26, lines 43-46 wherein the confidence score is quality score)(Byrd)

As per claim 9, Zhao and Alexandrescu and Byrd teach:
 	The method of Claim 7, wherein the initial quality-score for each identified place-entity node represents a measure of quality of the place-entity node.  
(Fig. 9A-C, 10m 16A-C, 17 and column 4, lines 36-41 Column 8, lines 5-14, column 9, lines 50-57 and column 15, lines 25-38 and column 18, lines and column 26, lines 43-46 wherein the confidence score is quality score)(Byrd)

As per claim 10, Zhao and Alexandrescu and Byrd teach:
The method of Claim 7, wherein the initial quality-score for each identified place-entity node is based at least in part on social-networking interactions represented by one or more edges connected to the place-entity node.  
and (Fig. 2, 3A-B and column 1, lines 48-67 and column 2, lines 1-30 and column 3, lines 55-67 and column 4, lines 1-46)( Alexandrescu)

As per claim 11, Zhao and Alexandrescu and Byrd teach:

 	The method of Claim 10, wherein the social-networking interactions comprise one or more of check-ins, likes, comments, views, or reviews of a place-entity corresponding to the identified place-entity node.  
(Column 2, lines 11-40 and column 6, lines 26-58 and Column 7, lines 54-62)( Alexandrescu)

As per claim 12, Zhao and Alexandrescu and Byrd teach:
 	The method of Claim 7, wherein iteratively propagating the initial quality-scores corresponding to the identified place-entity nodes, respectively, through the place-entity nodes, n-gram nodes, and user nodes of the heterogeneous graph comprises performing a label- propagation process on the heterogeneous graph.
(column 6, lines 26-58 and Column 7, lines 54-62)()( Alexandrescu)

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao in of Manning et al (hereinafter Manning) US Publication 20170052958 

As per claim 18, Zhao does not explicitly teach search query is associated with a further particular identified place-entity node, the particular identified place-entity node being associated with a particular canonical place-entity node, and the one or more search results comprise: if the particular identified place-entity node corresponds to one of the determined low-quality place-entity nodes, then the response comprises a reference to the particular canonical place-entity node; else the response comprises a reference to the particular identified place-entity node, however in analogous art of content management, Manning teaches:
search query is associated with a further particular identified place-entity node, the particular identified place-entity node being associated with a particular canonical place-entity node, (Paragraphs [0046], [0058], [0153], [0155], [0163] and [0181]) and the one or more search results comprise: 
if the particular identified place-entity node corresponds to one of the determined low-quality place-entity nodes, then the response comprises a reference to the particular canonical place-entity node; 
(Paragraphs [0046], [0058], [0153], [0155], [0163] and [0181])
else the response comprises a reference to the particular identified place-entity node.
(Paragraphs [0046], [0058], [0153], [0155], [0163] and [0181])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Zhao and Manning by incorporating the teaching of Manning into the method of Zhao. One having ordinary skill in the art would have found it motivated to use the content search of Manning into the system of Zhao for the purpose of resolving content to an atomic form.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-31543154.  The examiner can normally be reached on Monday-Friday 9-6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 5712701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA)  or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/10/2022